United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1602
                                   ___________

Ruth A. Ebner-Cupples,                 *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Missouri.
John E. Potter, Postmaster General,    *
United States Postal Service,          * [UNPUBLISHED]
                                       *
             Appellee.                 *
                                  ___________

                             Submitted: July 23, 2008
                                Filed: August 5, 2008
                                 ___________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Ruth A. Ebner-Cupples appeals the district court’s1 adverse grant of summary
judgment in her employment-discrimination action. After reviewing the record de
novo, viewing the evidence and all reasonable inferences from it in a light most
favorable to Ebner-Cupples, see Jacob-Mua v. Veneman, 289 F.3d 517, 520 (8th Cir.
2002) (standard of review), we conclude summary judgment was proper for the



      1
        The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.
reasons stated by the district court. Accordingly, we deny her motions to supplement
the record and we affirm. See 8th Cir. R. 47B.
                        ______________________________




                                        -2-